 

Case 1-13-cv-07501-GBD Document132 Filed in NYSD on 01/27/2020 Page 1 of 1

WOLIN & WOLIN

Attorneys at Law two SDNY

420 Jericho Turnpike - Suite 215 :
Jericho, New York 11753 DOL - MENT

Telephone: (516) 938-1199 EY Peo rp aa; oo
Facsimile: (516) 938-1178 LEA PRONICALLY FILED
E-Mail: wolinlaw@aol.com = DO #:

Jerold Wolin DATE FILED: AN g 202

Alan E. Wolin

 

 

 

 

 

January 27, 2020
Via ECF

Honorable George B. Daniels

United States District Judge

Daniel Patrick Moynihan

United States Courthouse “TAN

500 Pearl Street HAN ? 8 2090

SO ORDERED

The status conference is
adjourned from January 29,

  

 

New York, NY 10007-1312 2020 to March 25, 2020 at
9:45 am.
7 4}
Re: Henvill v. MTA, et al. . ay, f
Case No. 13-CV-7501 (GBD) k3 Do Upc.
Dear Judge Daniels: HON. GEGRGE 8. DANIELS |

This office represents the plaintiff with respect to the above referenced matter. The
parties hereby jointly request an adjournment of the conference scheduled for January 29,
2020 at 9:45 a.m..

In support of this request, the parties wish to advise the Court that discovery is still
ongoing. Plaintiff's deposition and the depositions of two individuals produced by defendant
have been completed. The depositions of two other retired individuals were held pursuant
to subpoena on January 24, 2020. The parties request the additional time in order to tie up
any loose ends as a result of the recently held depositions.

In view of the foregoing, it is respectfully requested that the Court reschedule the
conference for March 11, 18 or 25, 2020 so as to allow the parties to represent to the Court
that discovery is complete. Your Honor’s most favorable consideration will be appreciated.

Respectfully yours,

Man €. Welin

cc: Gregory Gilmore, Esq. (via ECF)

 
